CASANUEVA, Judge,
Concurring.
I fully concur in the per curiam opinion. I write only to correct a typographical error that appears in the opinion I authored in Harvey v. State, 865 So.2d 518 (Fla. 2d DCA 2003), review dismissed, 871 So.2d 873 (Fla.2004). Mr. Lowe asserts that a portion of the Harvey opinion quoting from this court’s prior opinion in Collins v. State, 800 So.2d 660 (Fla. 2d DCA 2001), entitles him to relief. However, the Harvey opinion unfortunately omits the word “not” from the Collins quotation. The Harvey opinion, 865 So.2d at 518-19, as corrected should read:
[S]ection 775.087(l)(a), Florida Statutes (1993), requires that the trial court reclassify a first-degree felony to a life felony where the use of a weapon or firearm is not an essential element of the offense and a weapon or firearm was used during the offense. Collins v. *190State, 800 So.2d 660, 661 (Fla. 2d DCA 2001).